Citation Nr: 0817971	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  05-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date prior to October 8, 
2004, for the assignment of a separate 10 percent disability 
rating for service-connected peripheral neuropathy of the 
right lower extremity, associated with type II diabetes 
mellitus.

2.  Entitlement to an effective date prior to October 8, 
2004, for the assignment of a separate 10 percent disability 
rating for service-connected peripheral neuropathy of the 
left lower extremity, associated with type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee, which awarded a separate 10 percent 
disability rating, respectively, for service-connected 
peripheral neuropathy of each  lower extremity, associated 
with type II diabetes mellitus, effective as of October 8, 
2004, the date of the veteran's claim for an increased 
disability rating.

The case has been advanced on the Board's docket under the 
provisions of 38 C.F.R. § 20.900(c)(1) (2007).


FINDINGS OF FACT

1.  Service connection for type II diabetes mellitus with 
peripheral neuropathy was initially granted by rating action 
dated in September 2002, at which time a 20 percent 
disability rating was assigned; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.  A formal claim for a separate disability rating for 
peripheral neuropathy of the lower extremities, associated 
with type II diabetes mellitus, was received by the RO in 
October 2004.

3.  By rating action dated in January 2005, the RO awarded a 
separate 10 percent disability rating, respectively, for 
service-connected peripheral neuropathy of each  lower 
extremity, associated with type II diabetes mellitus, 
effective as of October 8, 2004, the date of the veteran's 
claim for a separate disability rating.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 8, 
2004, for the assignment of a separate 10 percent disability 
rating for service-connected peripheral neuropathy of the 
right lower extremity, associated with type II diabetes 
mellitus, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157(b); 3.400 
(2007).

2.  The criteria for an effective date prior to October 8, 
2004, for the assignment of a separate 10 percent disability 
rating for service-connected peripheral neuropathy of the 
left lower extremity, associated with type II diabetes 
mellitus, have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.157(b); 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2002, March 2002, March 2005, and 
January 2006, the veteran was notified of the evidence not of 
record that was necessary to substantiate his claims.  He was 
told what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  He 
was, in essence, told to submit all relevant evidence he had 
in his possession.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the 
letters dated in March 2005.  Adequate notice has been 
provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The dispositive factual matters 
pertain to documents that have been on file for many years.  
There is no indication in the record that there is any 
additional relevant evidence that has not been associated 
with the claims file.  As the current issues are a legal 
matter, there is no need to obtain a VA compensation 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

 Earlier effective date

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a) (2007).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2007).  "Date of receipt" 
generally means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2007).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet.  App. 196, 198-200 (1992).   An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a) (2007).

In cases involving increases in disability compensation, the 
effective date will be the earliest date at which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the date of receipt of the claim will be 
the effective date.  38 C.F.R. § 3.400(o)(2) (2007).  A total 
disability rating based upon individual unemployability claim 
qualifies as a claim for increased disability compensation 
and is subject to the specific criteria under 38 U.S.C.A. § 
5110(b)(2) (West 2002) and 38 C.F.R. §  3.400(o)(2) (2007).  
The date of outpatient or hospital examination will be 
accepted as the date of receipt of a claim for increased 
benefits when such reports relate to an examination or 
treatment of a disability for which service connection was 
previously established.  38 C.F.R. § 3.157(b); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997); but see Hazan v. Gober,  
10 Vet. App. 511, 518 (1997).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital.

Separate 10 percent disability ratings for service-connected 
peripheral 
neuropathy of each lower extremity, associated with type II 
diabetes mellitus

In October 2001, the veteran filed a claim for service 
connection for diabetes mellitus.  In support of his claim, 
the veteran underwent a VA diabetes mellitus examination in 
July 2002 which showed a diagnosis of type II diabetes 
mellitus.  In pertinent part, the examiner indicated that the 
veteran seemed to have some evidence of mild peripheral 
neuropathy, but nothing severe.

By rating action dated in September 2002, service connection 
for type II diabetes mellitus with peripheral neuropathy was 
granted, at which time a 20 percent disability rating was 
assigned.  The RO determined that while the July 2002 VA 
examination report had shown mild peripheral neuropathy with 
occasional tingling in the soles of the feet, there was no 
evidence of pain, numbness, or sensory loss.  Therefore, it 
was determined that this diabetic complication was not severe 
enough to be compensable, so as to be rated separately.

VA outpatient treatment records dated from December 2001 to 
November 2004 show that the veteran was treated 
intermittently for symptoms associated with diabetes 
mellitus.  However, there was no evidence of reported 
peripheral neuropathy.

A formal claim for a separate disability rating for 
peripheral neuropathy of the lower extremities, associated 
with type II diabetes mellitus, was received by the RO in 
October 2004.

A VA examination report dated in December 2004 shows that the 
veteran reported that over the course of the preceding year, 
he had intermittent flare-ups of a lack of sensation to the 
posterior knee down to the posterior calf region on both 
legs, which would occur spontaneously.  There was no pattern 
to the numbness, and it would not necessarily occur to both 
legs at the same time.  He denied any tingling sensation.  He 
also described occasional painful sensations to the same 
area.  The examiner concluded that the veteran had subjective 
and clinical indications for neuropathy.  The symptoms were 
of both lower extremities, and were intermittent, not 
persistent, sometimes accompanied by pain.  Nerve conduction 
study was within normal limits.

By rating action dated in January 2005, the RO awarded a 
separate 10 percent disability rating, respectively, for 
service-connected peripheral neuropathy of each  lower 
extremity, associated with type II diabetes mellitus, 
effective as of October 8, 2004, the date of the veteran's 
claim for a separate disability rating.

As noted above, prior to the veteran's October 2004 claim for 
an increased disability rating, the September 2002 rating 
decision had assigned a 20 percent disability rating for type 
II diabetes mellitus with peripheral neuropathy, and in so 
doing, denied a separate disability rating for peripheral 
neuropathy of each lower extremity.  The veteran did not 
appeal this decision, thus it became final.  38 U.S.C.A. § 
7105(c) (2007).

In October 2004, the veteran filed a claim for an increased 
disability rating, in essence, requesting a separate 
disability rating for peripheral neuropathy of each lower 
extremity.  In light of the findings of the December 2004 VA 
examination, the RO awarded a separate 10 percent disability 
rating for peripheral neuropathy of each lower extremity, 
effective as of October 8, 2004, the date of the veteran's 
claim.

As it was not factually ascertainable that the veteran had 
exhibited an increase in his disability within one year of 
receipt of the reopened claim, the effective date would be 
the date of his renewed claim which was in October 2004.  See 
38 C.F.R. § 3.400(o)(2).  There was no competent medical 
evidence of record showing symptoms or findings that met the 
criteria for a separate 10 percent disability rating for 
peripheral neuropathy of each lower extremity that was dated 
within the one-year period prior to October 2004.  The VA 
outpatient treatment records dated from December 2001 to 
November 2004 showed intermittent treatment for symptoms 
associated with diabetes mellitus, however, there was no 
evidence of reported peripheral neuropathy.

The Board acknowledges the veteran's contention that he has 
been suffering from intermittent peripheral neuropathy and 
associated pain of the lower extremities for a number of 
years.  However, if the increase became ascertainable more 
than one year prior to the date of receipt of the reopened 
claim, then the proper effective date would still be the date 
of the claim which in this case was in October 2004.  See 
generally Harper v. Brown, 10 Vet. App. 125 (1997).  In other 
words, if the veteran is correct in saying that an increase 
took place prior to October 2004, then under applicable law 
VA would not be able to assign an effective date prior to 
that date of claim since he had not filed a claim for an 
increase, either formal or informal, prior to that time, 
following the final September 2002 RO decision.

The only way the veteran could attempt to overcome the 
finality of the September 2002 decision in an attempt to gain 
an earlier effective date, is to request a revision of that 
decision based on clear and unmistakable error (CUE) or by a 
claim to reopen based on new and material evidence.  See Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); 
see also 38 U.S.C. § 5109A(a) ("a decision by the Secretary . 
. . is subject to revision on the grounds of clear and 
unmistakable error.  If evidence establishes the error, the 
prior decision shall be reversed or revised."); 38 U.S.C. § 
5108 ("if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."); Andrews v. Nicholson, 421 F.3d 
1278, 1281 (Fed. Cir. 2005).  The veteran has done neither.

Since the September 2002 RO decision is final, the decision 
is not subject to revision in the absence of CUE in the 
decision.  38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 
20 Vet. App. 296 (2006) (finding that only a request for 
revision based on CUE could result in the assignment of an 
effective date earlier than the date of a final decision).  
CUE in any of the prior RO decisions has not been alleged.  
There is no legal basis for making the effective date of the 
grant of a separate 10 percent disability rating for the 
peripheral neuropathy of each lower extremity retroactive to 
a date prior to the currently assigned October 8, 2004, as 
the veteran seeks.  

In the present case, the RO has found that an increase in 
severity within one year of the date of the renewed claim was 
not shown, and an effective date was assigned accordingly.  
The Board agrees with that finding, and there is no basis for 
an effective date prior to October 8, 2004.











							[Continued on next page]
ORDER

An effective date prior to October 8, 2004, for the 
assignment of a separate 10 percent disability rating for 
service-connected peripheral neuropathy of the right lower 
extremity, associated with type II diabetes mellitus, is 
denied.

An effective date prior to October 8, 2004, for the 
assignment of a separate 10 percent disability rating for 
service-connected peripheral neuropathy of the left lower 
extremity, associated with type II diabetes mellitus, is 
denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


